 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     U.S. BANK TRUST, N.A., AS TRUSTEE Case No.: 2:19-cv-01136-APG-BNW
10   FOR LSF8 MASTER PARTICIPATION
                                       STIPULATION AND ORDER TO
11   TRUST,
                                       EXTEND TIME TO RESPOND TO
12             Plaintiff,              DEFENDANT’S MOTION TO STAY [ECF
                                       No. 11]
13         vs.
                                       [First Request]
14   OLD REPUBLIC NATIONAL TITLE
     INSURANCE COMPANY,
15
                    Defendant.
16
17
            Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust (“U.S.
18
     Bank”), and Defendant, Old Republic National Title Insurance Company (“Old Republic”), by
19
20   and through their respective attorneys of records, hereby agree and stipulate as follows.

21          1. On November 19, 2019, Old Republic filed a Motion to Stay [ECF No. 11];
22          2. U.S. Bank’s response to Old Republic’s Motion is due December 3, 2019;
23
            3. U.S. Bank’s counsel is requesting an additional ten (10) days to file its response to
24
                Old Republic’s Motion, and thus requests up to December 13, 2019, to file its
25
26              Opposition;

27
28



                                                Page 1 of 2
           4. This extension is requested to allow Counsel for U.S. Bank additional time to review
 1
 2             and respond to the points and authorities cited to in Old Republic’s Motion.

 3         5. Counsel for Old Republic does not oppose the extension;
 4
           6. This is the first request for an extension which is made in good faith and not for
 5
               purposes of delay.
 6
 7         IT IS SO STIPULATED.

 8   DATED this 26th day of November, 2019.            DATED this 26th day of November, 2019.
 9   WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
10                                                     McRAE LLP

11   /s/ Lindsay D. Robbins                            /s/ Kevin S. Sinclair ___________
     Lindsay D. Robbins, Esq.                          Kevin S. Sinclair, Esq.
12   Nevada Bar No. 13474                              Nevada bar No. 12277
13   7785 W. Sahara Ave., Suite 200                    Sophia S. Lau, Esq.,
     Las Vegas, NV 89117                               Nevada Bar No. 13365
14   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,   8716 Spanish Ridge Avenue, Suite 105
     as Trustee for LSF8 Master Participation          Las Vegas, Nevada 89148
15   Trust                                             Attorneys for Defendant, Old Republic
16                                                     National Title Insurance Company

17   IT IS SO ORDERED.
18
           Dated this _____ day of _____________, 2019.
19
                                                 ________________________________________
                                                 ____________________________
20                                               UNITED STATES
                                                         STATES DISTRICT
                                                 UNITED          DISTRICT COURT
                                                                           JUDGEJUDGE
21                                               Dated: November 26, 2019.
22
23
24
25
26
27
28



                                                Page 2 of 2
